Citation Nr: 0111870	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-17 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



REMAND

The veteran served on active duty from March 1987 to March 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) following a July 1999 decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied claims of service 
connection for a back disorder, hearing loss, a stomach 
disorder, and tinnitus.  In June 2000, the RO notified the 
veteran that it had granted service connection for tinnitus 
and evaluated it as 10 percent disabling.  Accordingly, the 
only issues on appeal are as stated on the cover page of this 
decision.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom; Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is now applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change 

requires that notice be provided to a claimant as to what is 
required for a claim to be successful, and may require 
multiple notices during the pendency of the adjudication 
process.  See Holliday, slip op. at 12-13.  In the case of 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001), it was noted that the VA Secretary had not promulgated 
implementing regulations, and that these regulations might in 
fact provide more assistance than is required by the Veterans 
Claims Assistance Act itself.  Holliday, slip op. at 12.  
Indeed, the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgments that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Holliday, supra.

The Board also notes that controlling regulations provide 
that, when pertinent evidence is submitted in a timely 
fashion to the Board, such evidence must be referred to the 
agency of original jurisdiction (AOJ) for review and 
preparation of a supplemental statement of the case (SSOC) 
unless the claimant or appointed representative waives such 
consideration.  38 C.F.R. §§ 19.37(a), 20.1304 (2000). In 
December 2000, the Board received from the veteran private 
treatment records, dated from June 1991 to February 2000.  
Some of these records are pertinent to issues on appeal 
(i.e., claims of service connection for back and stomach 
disabilities), and have not been previously considered by the 
RO.  Therefore, because the veteran expressly withheld a 
waiver of RO review, a remand is required.  Id.

On remand, the RO should also undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied, which action should include additional 
examinations of the veteran.  As to the veteran's hearing 
loss claim, the Board notes that, while the veteran underwent 
VA audiological examination in June 1999, the examination 
failed to disclose a hearing impairment 

as required by regulation.  See 38 C.F.R. § 3.385 (2000).  
Moreover, as to the veteran's back and stomach disabilities, 
while the RO also scheduled the veteran for examinations in 
June 1999, the veteran failed to appear for these 
examinations.  The veteran later claimed that he had been 
unable to attend these examinations because his automobile 
had broken down.  See May 2000 statement in support of claim.

In light of the evidence described above, and because the 
change in the law has eliminated the need for the claimant to 
file a well-grounded claim, the Board finds that the duty to 
assist now requires, among other things, that the veteran be 
scheduled for new VA examinations so that medical opinion 
evidence can be obtained to determine if the veteran has any 
current disability and, if so, whether any disability is 
related to military service.

Lastly, the Board notes that the veteran, in October 2000, 
filed a notice of disagreement (NOD) with the RO's decision 
that granted service connection for tinnitus and assigned a 
10 percent rating.  See Gallegos v. Gober, No. 99-106 
(U.S. Vet. App. Aug. 11, 2000) (any expression of a desire 
for review suffices as a NOD).  A statement of the case 
addressing this issue has not been issued by the RO.  
38 C.F.R. §§ 19.29, 19.30 (2000).  Since the Court has 
indicated that referral to the RO of an issue with which the 
veteran disagrees does not suffice, see Manlincon v. West, 
12 Vet. App. 238 (1999), a remand is required.  Consequently, 
this issue is also remanded.

This case is REMANDED to the RO for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should review the claims folder and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 

38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully satisfied.  Such development 
should include, but is not limited to, 
obtaining and associating with the record 
any additional records kept by Drs. 
Bradford K. Faulkenberry and James M. 
Currin, Jr., as well as all records kept 
by any other physician or hospital 
identified by the veteran.  In the event 
any attempts to secure information are 
unsuccessful, such efforts should be 
fully documented, and the veteran should 
be notified in accordance with the 
Veterans Claims Assistance Act of 2000.

2.  As part of the development undertaken 
to comply with the new law, the RO should 
arrange to have the veteran examined to 
ascertain whether he has any current back, 
hearing, or stomach disability.  As to all 
current disease processes identified, the 
examiner(s) should elicit from the veteran 
a detailed history regarding the onset and 
progression of relevant symptoms.  The 
examiner(s) should give opinions as to the 
medical probability that any current 
disability is attributable to military 
service.  If it is determined that there 
is no current disability or no 
relationship to military service, the 
examiner(s) should expressly say so and 
provide detailed reasons for such 
opinions.

3.  The RO should ensure that the 
examination reports comply with the 
instructions set out above.  After all 
notice requirements have been satisfied, 
and the duty to assist has been 
fulfilled, the RO should take 
adjudicatory action on the claims here at 
issue.  If any benefit sought is not 
granted, a supplemental statement of the 
case (SSOC) should be issued that 
addresses the 

RO's adjudicatory action and all the 
evidence of record received since 
issuance of the June 2000 statement of 
the case, including private treatment 
records filed by the veteran with the 
Board in December 2000.  The RO should 
clarify the veteran's request for a 
hearing made in December 2000 
correspondence.  If a hearing at the RO 
is desired, arrangements for the hearing 
should be made.

4.  As for the claim for a higher 
evaluation for service-connected 
tinnitus, the RO should include in the 
claims file a copy of the decision that 
initially granted service connection and 
issue a statement of the case.  If, and 
only if, the veteran files a timely 
substantive appeal as to this issue, 
should it be returned for review by the 
Board.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


